          Case 1:16-cv-01821-ER Document 45 Filed 10/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                ORDER
RITE AID OF NY, INC.,
                                   Petitioner,

                     – against –                                           16 Civ. 1821 (ER)
1199 SEIU UNITED HEALTHCARE
WORKERS EAST,
                                   Respondent.


1199 SEIU UNITED
HEALTHCARE WORKERS EAST,
                                   Petitioner,

                     – against –                                         16 Civ. 10040 (ER)


RITE AID OF NEW YORK, INC.,

                                   Respondent.


RAMOS, D.J.:

           On September 29, 2016, Rite Aid ﬁled a notice of appeal in 16 Civ. 1821 from

this Court's Opinion and Order of September 1, 2016. Doc. 38. 1 On October 3, 2016, the

Court stayed its consideration of the fee application of United Healthcare Workers East
pending that appeal. Doc. 41. On January 11, 2017, this Court stayed two related actions

pending the determination of that appeal: 16 Civ. 8646 and 16 Civ. 10040. �e Second

Circuit aﬃrmed the Court's Order of September 2016 in a Mandate received by the Court

on September 14, 2017. Doc. 43. On Apirl 22, 2020, the parties stipulated to the




1
    All references are to the docket of 16 Civ. 1821, unless otherwise noted.
         Case 1:16-cv-01821-ER Document 45 Filed 10/02/20 Page 2 of 2




dismissal of one of the related actions. 16 Civ. 8646, Doc. 15. Two related cases, 16 Civ.

1821 and 16 Civ. 10040, remain open.

         Accordingly, the parties are directed to ﬁle a joint status report in both 16 Civ.

8646 and 16 Civ. 10040 by November 1, 2020. Failure to comply with this order may

lead to sanctions up to and including dismissal for failure to prosecute. Fed. R. Civ. P.

41(b).


It is SO ORDERED.


Dated:     October 2, 2020
           New York, New York

                                                            EDGARDO RAMOS, U.S.D.J.




                                               2
